Name: Commission Regulation (EC) No 1951/2003 of 4 November 2003 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 Avis juridique important|32003R1951Commission Regulation (EC) No 1951/2003 of 4 November 2003 amending the import duties in the cereals sector Official Journal L 287 , 05/11/2003 P. 0018 - 0020Commission Regulation (EC) No 1951/2003of 4 November 2003amending the import duties in the cereals sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2),Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector(3), as last amended by Regulation (EC) No 1110/2003(4), and in particular Article 2(1) thereof,Whereas:(1) The import duties in the cereals sector are fixed by Commission Regulation (EC) No 1936/2003(5), as amended by Regulation (EC) No 1945/2003(6).(2) Article 2(1) of Regulation (EC) No 1249/96 provides that if during the period of application, the average import duty calculated differs by EUR 5 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 1936/2003,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to the amended Regulation (EC) No 1936/2003 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 5 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 November 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 158, 27.6.2003, p. 12.(5) OJ L 285, 1.11.2003, p. 22.(6) OJ L 286, 4.11.2003, p. 11.ANNEX IImport duties for the products covered by Article 10(2) of Regulation (EEC) No 1766/92>TABLE>ANNEX IIFactors for calculating duties(period from 31 October to 3 November 2003)1. Averages over the two-week period preceding the day of fixing:>TABLE>2. Averages over the two-week period preceding the day of fixing:Freight/cost: Gulf of Mexico-Rotterdam: 24,95 EUR/t; Great Lakes-Rotterdam: 32,53 EUR/t.3.>TABLE>